Holmes, C. J.
This is a bill to set aside a conveyance of land and certain gifts of personal property on the ground that they were made by the plaintiff’s husband for the purpose of defrauding her of the interest that she would have taken upon his subsequent death intestate and without issue. Pub. Sts. c. 124, § 3; c. 135, § 3. The master found that the principal purpose was as alleged, the other consideration of the deed being the care bestowed and to be bestowed upon the grantor as long as he lived, and that the conveyance and gifts were void as against the plaintiff although the deed at least was made upon a consideration good against every one else. We see no reason for revising his findings except as explained hereafter, and the only question which we shall discuss is whether the facts stated warrant the conclusion of law, or in other words whether this case is within the decision of Brownell v. Briggs, 173 Mass. 529.
In the form in which Brownell v. Briggs came before the court, it necessarily was assumed that the deed there passed upon was a serious instrument operating according to its tenor except so far as the demandant’s rights prevented. Therefore that decision does not stand upon the ground that the deed was understood by the parties to be an empty form got up to frighten the wife, although there was good reason to believe it, or that it was intended to be a testamentary instrument in disguise. See Walker v. Walker, 66 N. H. 390, 391, 395. By the form of the deed the *461title passed to the tenant in the grantor’s lifetime, so that it could not be said that the latter died seised. See Hatcher v. Buford, 60 Ark. 169, 174, 181. But it was not decided or implied, of course, that there was any right on the part of the wife that the husband should hold all land that he owned at any time during marriage until his death, or any duty on the part of the husband not to sell or to give his land away in a transaction which was not aimed at the wife. Lightfoot v. Colgin, 5 Munf. 42. Sanborn v. Goodhue, 28 N. H. 48. Cameron v. Cameron, 10 Sm. & M. 394. As a husband can convey property notwithstanding his foresight of the effect of his conveyance upon his wife, the question arises to what extent his motive can make a difference. Ordinarily, except in cases under statutes or in determining the extent of a privilege to infringe upon the admitted right of another, motive does not affect the validity of a transaction in this Commonwealth, and it does so even less in England. Cases are not in point where there is a right irrespective of the motive, such as that of creditors against conveyances manifestly defeating their power to collect their debts.
It is obvious that the decision in Brownell v. Briggs must be read with an eye to the precise facts on which it arose. That case certainly was not intended to decide that any and every otherwise valid transaction was bad into which a jury should find that there entered the motive of dislike for the grantor’s wife, or even every one in which dislike for his wife predominated over love for his neighbor or desire for gain. Wood v. Bodwell, 12 Pick. 268. In Brownell v. Briggs the conveyance was a voluntary conveyance, unrecorded and left in the grantor’s possession, which reserved to the grantor not only the right to use and occupy the land as he saw fit, but also the “ power and authority to sell or convey the said premises in fee simple or in mortgage, and to dispose of the proceeds as I shall see fit.” From the technical point of view such a conveyance does not quite take back all that it gives, but practically it does. Welsh v. Woodbury, 144 Mass. 542, 545. And the court decided that it was not enough to displace the right of the wife.
But in the case at bar no such power was reserved. The conveyance was an out and out conveyance of the fee subject to a life estate, and consideration was given for it in the support *462of the grantor. Under such circumstances, apart from special statutes such as governed the decisions in Littleton v. Littleton, 1 Dev. & Bat. 327, 332, Reynolds v. Vance, 1 Heisk. 344, 345, Jiggitts v. Jiggitts, 40 Miss. 718, the great weight of authority is that the intent to defeat a claim which otherwise a wife might have is not enough to defeat the deed. Holmes v. Holmes, 3 Paige, Ch. 363. Stewart v. Stewart, 5 Conn. 317, 321. Pringle v. Pringle, 59 Penn. St. 281, 285. Lines v. Lines, 142 Penn. St. 149. Padfield v. Padfield, 78 Ill. 16, 18. Small v. Small, 56 Kans. 1, 12, 16. Richards v. Richards, 11 Humph. 429. Smith v. Hines, 10 Fla. 258, 286. Hatcher v. Buford, 60 Ark. 169, 180. Williams v. Williams, 40 Fed. Rep. 521, 522. See Hays v. Henry, 1 Md. Ch. 337, 340; Dunnock v. Dunnock, 3 Md. Ch. 140, 147. We are of opinion that the deed must be upheld.
With regard to the personal property, the finding of the master presumably was based upon the assumption manifestly made by him that the whole case was covered by Brownell v. Briggs. We see no sufficient reason why the transfer of $975 to an account that read “ Isabella S. Leonard in trust for Merton S. Leonard ” should not stand. The form of the transfer corroborates the oral evidence and makes it unlikely that the gift was a mere cover and that the donor retained control of the fund. As to the $1,000 standing in the name of the defendant the case is different. No portion of this was drawn in George E. Leonard’s life, and, taking into account his motive and the unsatisfactory character of the evidence in support of the gift, we think it well may have been proved that this transfer was only illusory and was not understood to be effectual between the parties.

Decree accordingly.